Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No. 333-120077 February 5 2008 Below is the text of a letter from Centerline Holding Company to its shareholders. February 5, 2008 To our shareholders: At the end of last year, Centerline Capital Group achieved a key milestone in our strategic transformation into an alternative asset manager focused on real estate funds and financing. As our business model evolves, our primary goal remains the delivery of long-term value to our shareholders. As we go forward, we renew our commitment to our shareholders to keep you fully informed regarding our activities, strategies and progress. Our first step in this process is to take stock of where we are now and where we are headed in 2008 and beyond. It is important to reiterate the benefits of the initiatives we have undertaken and why we believe our actions are aligned with the current market as well as the marketplace of the future. Why We Transformed To fully appreciate the significance of our transformation in today’s context, it’s important to review our company history. Centerline has been evolving for the past several years. Our original business model of acquiring affordable housing bonds using our own capital has been very profitable. Our heritage is rooted in the affordable housing finance business, which remains an integral part of who we are and what we do. However, beginning in 2001, we recognized and acknowledged to our shareholders the importance and necessity of diversification. In addition to having limited growth potential, our bond business exposed us to interest-rate and funding risk. We undertook a series of acquisitions of asset management companies, which expanded our product offerings and provided us with reliable, recurring revenue streams from asset management services. As a result, we built a solid platform that enabled us to become one of the nation’s leading real estate finance and investment companies. By 2007, we had a roster of attractive businesses with significant operating synergies.
